HAWKINS, J.
Appellant was convicted for having in his possession equipment for the manufacture of intoxicating liquor. The prohibition law was so amended by the first and second called session of the Thirty-Seventh Legislature, chapter 61, p. 233, as to operate as a repeal of that portion of the statute which had theretofore made the possession of equipment for the manufacture of intoxicating liquor an offense. Petit v. State (Tex. Cr. App.) 235 S. W. 579; Francis v. State (Tex. Cr. App.) 235 S. W. 580; Cox v. State (Tex. Cr. App.) 234 S. W. 531; McCowan v. State (Tex. Cr. App.) 234 S. W. 887; Betts v. State (Tex. Cr. App.) 235 S. W. 597.
It becomes necessary therefore, under the provisions of article 16 of Vernon’s Penal Code, to reverse the judgment of the trial court and order a dismissal of the prosecution, which is accordingly done.

other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes